Exhibit 10.48

 

LEASE AGREEMENT

 

SECTION 1. Parties

 

This Agreement made by and between LFT Realty Group, a Pennsylvania corporation
Owner, having offices situate at 600 Old Elm Street, Conshohocken, PA 19428
(hereinafter referred to as Landlord), of the one part, and Ceco Filters, Inc.
(“Tenant”), having offices at 3120 Forrer Street, Cincinnati, Ohio 45209-1016
Federal ID #23-2399315, of the other part.

 

SECTION 2. Premises

 

WITNESSETH THAT: Landlord does hereby demise and let unto Tenant 16,000 +/-
square feet of that certain building situate at 1029 Conshohocken Road, Plymouth
Township (“Building”) as shown at Exhibit A (“demised premises”), in the County
of Montgomery, State of Pennsylvania, to be used and occupied as industrial
filter assembly, storage, sales, and related office, and any other lawful
industrial or office use and uses incidental thereto.

 

SECTION 3. Term

 

The term of this Lease shall be three (3) years, beginning May 1, 2003, and
ending April 30, 2006, plus the renewal term, if any, described in Section 7. As
used herein the words “term”, “term of this Lease”, “Lease term” or words of
similar import shall mean the initial three (3) year term and the three (3) year
renewal period, if any.

 

SECTION 4. Base Minimum Rental

 

The minimum monthly rental shall be payable in lawful money of The United States
of America, payable in monthly installments in advance during the said term of
the this Lease, or any renewal hereof, on the first day of each month provided,
however, that such payment shall not be deemed late or cause any event of
default so long as the rent check is postmarked before the third of the month.
The first rental payment to be made during the occupancy of the premises shall
be adjusted to prorate a partial month of occupancy, if any, at the inception of
this Lease Agreement.

 

It is agreed and understood that the minimum base rent, for the primary term of
this lease, shall be payable on the first day of each month and shall be as
follows:

 

     Amount


--------------------------------------------------------------------------------

   Start Date


--------------------------------------------------------------------------------

   End Date


--------------------------------------------------------------------------------

Initial Term

   $ 7,333.33    05/01/03    04/30/06

Renewal Term, if any

   $ 7,883.33    05/01/06    04/30/09



--------------------------------------------------------------------------------

SECTION 5. Place of Payment

 

All rent shall be payable without prior notice or demand at the office of the
Landlord:

 

LFT Realty Group, Inc.

600 Old Elm Street

Conshohocken, PA 19428,

 

or at such other place as Landlord may from time to time designate by notice in
writing.

 

SECTION 6. Agency

 

Intentionally Omitted.

 

SECTION 7. Termination of Lease

 

It is hereby mutually agreed that Tenant may renew this Lease for an additional
three (3) year period at the end of said term by giving to the Landlord written
notice thereof at least one hundred twenty (120) days prior thereto. If Tenant
fails to give such notice, this Lease shall expire without further action by
either party. In the event Tenant remains in the Premises beyond the expiration
of the initial three (3) year term, or the three (3) year renewal period, if
exercised, specified in the immediately preceding sentence, then in such event
Tenant shall be deemed a holdover Tenant and shall be liable for holdover rent
in the amount of Nine Thousand One Hundred Sixty-Six and 66/100 Dollars
($9,166.66) per month. The holdover tenancy described herein shall be a
month-to-month tenancy terminable upon thirty (30) days notice by either party
hereto.

 

SECTION 8. Security Deposit

 

Tenant does herewith deposit with Landlord the sum of Seven Thousand, Three
Hundred and Thirty Three Dollars and Thirty Three cents ($7,333.33) to be held
as security for the full and faithful performance by Tenant of Tenant’s
obligations under this Lease and for the payment of damages to the demised
premises. Said security deposit is to be held by Landlord in an account
designated for security deposits and not commingled with any other monies.
Except for such sum as shall be lawfully applied by Landlord to satisfy valid
claims against Tenant arising from defaults under this Lease or by reason of
damages to the demised premises, the Security Deposit shall be returned to
Tenant at the expiration of the term of this Lease or any renewal or extension
thereof. It is understood that no part of any security deposit is to be
considered as the last rental due under the terms of the Lease.

 

SECTION 9. Inability to Give Possession

 

If Landlord is unable to give Tenant possession of the Demised Premises, as
herein provided, by reason of Tenant’s act or omission, Landlord shall not be
liable in damages to Tenant therefor. Notwithstanding, Landlord agrees that it
will not undertake any act or omission to prevent Tenant from obtaining
possession of the Premises as herein provided.

 

SECTION 10. Additional Rent

 

  (a) Damages for Default. Tenant agrees to pay as rent in addition to the
minimum rental herein reserved any and all sums which may become due by reason
of the failure of Tenant to comply with all of the covenants of this Lease and
any and all damages, costs and expenses which the Landlord may suffer or incur
by reason of any default of the

 

2



--------------------------------------------------------------------------------

 

Tenant or failure on his/her part to comply with the covenants of this Lease,
and each of them, and also any and all damages to the demised premises caused by
any act or neglect of the Tenant.

 

  (b) Taxes. Intentionally Omitted.

 

  (c) Insurance Premiums. Intentionally Omitted.

 

  (d) Water Rent. Intentionally Omitted.

 

  (e) Sewer Rent. Intentionally Omitted.

 

SECTION 11. Affirmative Covenants of Tenant

 

Tenant covenants and agrees that he/she will without demand:

 

  (a) Payment of Rent. Pay the rent and all other charges herein reserved as
rent at the times and at the place that the same are payable, except as
expressly permitted herein; and if Landlord shall at any time or times accept
said rent or rent charges after the same shall have become delinquent, such
acceptance shall not excuse delay upon subsequent occasions, or constitute or be
construed as a waiver of any of Landlord’s rights except with respect to the
payment so accepted. Tenant agrees that any charge or payment herein reserved,
included, or agreed to be treated or collected as rent and/or any other charges,
expenses, or costs herein agreed to be paid by Tenant may be proceeded for and
recovered by Landlord by legal process in the same manner as rent due and in
arrears, but that Landlord shall not have any right of termination or
dispossession with respect to such changes other than rent.

 

  (b) Cleaning and Repairs. Tenant covenants and agrees that it will without
demand keep the interior of demised premises reasonably clean and free from all
ashes, dirt and other refuse matter as typical for a like facility; replace all
glass windows, doors, etc., broken; keep all waste and drain pipes located
within and exclusively serving the Premises open; repair all damage to plumbing
located within and exclusively serving the Premises and to the interior of
premises in general; keep the same in good order and repair as they are now,
reasonable wear and tear, damage by accidental fire or other casualty not
occurring through negligence of Tenant or those employed by or acting for Tenant
alone and repairs which are Landlord’s responsibility herewith excepted. The
Tenant agrees to surrender the demised premises in the same condition in which
Tenant has herein agreed to keep the same during the continuance of this Lease.

 

  (c) Requirements of Public Authorities. Tenant covenants and agrees that it
will without demand comply with any requirements any of the constituted public
authorities, and with the terms of any State or Federal statute or local
ordinance or regulation (collectively “Laws”) applicable to Tenant or his use of
the demised premises, and save Landlord harmless from penalties, fines, costs,
or damages resulting from failure so to do except in the event the cost to
comply with said ordinance or regulation is prohibitive in Tenants sole opinion,
said determination to be made within thirty (30) days of notice of such

 

3



--------------------------------------------------------------------------------

 

violation. Notwithstanding the forgoing, in no event shall Tenant be required or
responsible to make any alteration, addition or repair to the Premises or
Building or any other improvement of the land upon which the Building sits
necessary to comply with the Laws unless such alteration, addition or repair is
required specifically as a result of Tenant’s use of the demised premises as an
industrial filter facility, and would not be required of manufacturing
facilities generally. All such alterations, additions or improvements which are
not due to Tenant’s use of the demised premises as an industrial filter facility
shall be Landlord’s responsibility to make at Landlord’s sole cost and expense
as soon as practically possible in the circumstances. In the event Tenant is
unable to use the demised premises due to any violation of the Laws which is not
Tenant’s obligation to cure hereunder, then in any such event all rent and all
other charges due hereunder shall abate. If such condition prevents Tenant from
using the demised premises for a period in excess of thirty (30) days, then
Tenant may at any time thereafter terminate this Lease by written notice to
Landlord, such termination effective as of the date of Tenant’s notice, after
which neither Landlord nor Tenant shall have any further obligation or
responsibility to the other.

 

  (d) Fire. Tenant covenants and agrees that he/she will without demand use
reasonable precaution, against fire.

 

  (e) Rules and Regulations. Tenant covenants and agrees that he/she will
without demand, comply with rules and regulations of Landlord promulgated as
hereinafter provided, so long as such rules and regulations do not increase
Tenant’s obligations, diminish Tenant’s rights or materially change the
provisions of this Lease and further provided that in the event of any conflict
or ambiguity between the terms of any rules and regulations and the terms and
conditions of this Lease, the terms and conditions of this Lease shall prevail.

 

  (f) Surrender of Possession. Tenant covenants and agrees that he/she will
without demand peaceably deliver up and surrender possession of the demised
premises to the Landlord at the expiration or sooner termination of this Lease,
promptly delivering to Landlord at his office all keys for the demised premises.

 

  (g) Notice of Fire, etc. Tenant covenants and agrees that he/she will give to
Landlord prompt, written, notice of any fire, or damage occurring on or to the
demised premises.

 

  (h) Condition of Pavement. Intentionally Omitted.

 

  (i) Agency on Removal. Tenant agrees that if, with the permission in writing
of Landlord, Tenant shall vacate or decide at any time during the term of this
Lease, or any renewal thereof, to vacate the herein demised premises prior to
the expiration of this Lease, or any renewal hereof, Tenant will not cause or
allow any other agent to represent Tenant in any sub-letting or re-letting of
the demised premises other than an agent approved by the Landlord and that
should Tenant do so, or attempt to do so, the Landlord may remove any signs that
may be placed on or about the demised premises by such other agent without any
liability to Landlord or to said agent, the Tenant assuming all responsibility
for such action.

 

4



--------------------------------------------------------------------------------

  (j) Indemnification. Tenant covenants and agrees that it will indemnify and
save Landlord harmless from any and all loss occasioned by Tenant’s breach of
any of the covenants, terms and conditions of the Lease, or caused by its
agents, employees, licensees, invitees or contractors, or their respective
agents, employees, licensees, invitees or contractors. Landlord covenants and
agrees that it will indemnify, defend and save Tenant harmless from any and all
loss occasioned by Landlord’s breach of any of the covenants, terms or
conditions of this Lease, or due to any act or omission of Landlord, its agents,
employees, licensees, invitees or contractors, or their respective agents,
employees, licensees, invitees or contractors.

 

SECTION 12. Negative Covenants of Tenant

 

Tenant covenants and agrees that it will do none of the following things without
first obtaining the consent, in writing of Landlord, which consent Landlord
shall not unreasonably withhold, condition or delay:

 

  (a) Use of Premises. Occupy the demised premises in any other manner or for
any other purpose than as above set forth.

 

  (b) Assignment and Subletting. Assign, mortgage or pledge this Lease or
under-let or sub-lease the demised premises, or any part thereof, or permit any
other person, firm or corporation to occupy the demised premises, or any part
thereof; nor shall any assignee or sub-Tenant assign, mortgage or pledge this
Lease or such sub-lease, without as additional written consent by the Landlord,
and without such consent no such assignment, mortgage or pledge shall be valid.
If the Tenant becomes insolvent, or makes an assignment for the benefit of
creditors, or if a petition in bankruptcy is filed by or against the Tenant or a
bill in equity or other proceeding for the appointment of a receiver for the
Tenant is filed, or if the real or personal property of the tenant shall be sold
or levied upon by any Sheriff, Marshall or Constable, and any such condition is
not cured within ninety (90) days after Tenant learns of such condition, the
same shall be a violation of this covenant. Notwithstanding the forgoing, Tenant
may assign this Lease or sublet the Premises, without the need for Landlord’s
consent, to any affiliate of Tenant. For purposes of this paragraph, an
affiliate means any entity controlled by, under common control with or under the
control of, Tenant. As used herein, the term “control” means the ability to
direct the affairs of such entity, whether by control of the Board of Directors,
ownership of stock or membership interests or otherwise. In the event of any
subletting or assignment, Tenant shall remain primarily liable to Landlord for
rent and other charges due hereunder through the expiration or termination of
the term of this Lease.

 

  (c) Signs. Intentionally Omitted.

 

  (d) Alterations and Improvements. Make any structural alterations,
improvements, or additions to the demised premises without the written consent
of Landlord, not to be unreasonably withheld, delayed or conditioned. All
alterations, improvements, additions, whether installed before or after the
execution of this Lease, shall remain the property of Tenant, unless Tenant
abandons such alterations at the conclusion of the Lease.

 

5



--------------------------------------------------------------------------------

  (e) Machinery. Use or operate any machinery that is not in use as of the date
of this Lease if such machinery and is harmful to the building or disturbing to
other tenants occupying other parts thereof. Landlord acknowledges and agrees
that Tenant’s use of the demised premises as of the date of this Lease is
acceptable under this paragraph and does not cause a violation of this
paragraph.

 

  (f) Weights. Place any weights in any portion of the demised premises beyond
the safe carrying capacity of the structure. Landlord acknowledges and agrees
that Tenant’s use of the demised premises as of the date of this Lease is
acceptable under this paragraph and does not cause a violation of this
paragraph.

 

  (g) Fire Insurance. Do or suffer to be done, any act, matter or thing
objectionable to the fire insurance companies whereby the fire insurance or any
other insurance now in force or hereafter to be placed on the demised premises,
or any part thereof, or on the building of which the demised premises may be a
part, shall become void or suspended, or whereby the same shall be rated as a
more hazardous risk than at the date of execution of this lease, or employ any
person or persons objectionable to the fire insurance companies or carry or have
any benzene or explosive matter of any kind in and about the demised premises.
In case of a breach of this covenant (in addition to all other remedies given to
Landlord in case of the breach of any of the conditions or covenants of this
Lease) Tenant agrees to pay Landlord as additional rent any and all increase or
increases of premiums on insurance carried by Landlord on the demised premises,
or any part thereof, or on the building of which the demised premises may be a
part, caused in any way by the occupancy of Tenant. Landlord acknowledges and
agrees that Tenant’s use of the demised premises as of the date of this Lease is
acceptable under this paragraph and does not cause a violation of this
paragraph.

 

  (h) Removal of Goods. Intentionally Omitted.

 

  (i) Vacate Premises. Intentionally Omitted.

 

SECTION 13. Landlord’s Rights.

 

Tenant covenants and agrees that Landlord shall have the right to do the
following things and matters in and about the demised premises:

 

  (a) Inspection of Premises. At all reasonable times during normal business
hours and upon at least twenty-four (24) hours notice by himself or his duly
authorized agents to go upon and inspect the demised premises and every part
thereof.

 

  (b) Rules and Regulations. At any time or times and from time to time make
such reasonable rules and regulations as may be necessary or desirable for the
safety, care, and cleanliness of the demised premises and/or of the building of
which the demised premises is a part and of real and personal property contains
therein and for the preservation of good order. Such rules and regulations
shall, when communicated in writing to Tenant, form a part of this Lease,
subject to the limitations of Section 11(e).

 

6



--------------------------------------------------------------------------------

  (c) Sale or Rent Signs. To display a “For Sale” sign at any time with 24 hours
notice, and also, after notice from either party of intention to terminate this
Lease, or at anytime within three (3) months prior to the expiration of this
Lease, a “for Rent” sign, or both “For Rent” and “For Sale” signs; and all of
said signs shall be placed upon such part of the premises as Landlord may elect
and may contain such matter as Landlord shall require. Persons authorized by
Landlord may inspect the premises at reasonable hours during the said periods.

 

  (d) Discontinue facilities and Service. Intentionally Omitted.

 

  (e) Relocation. Landlord may relocate Tenant to reasonably comparable space
within two (2) miles of the premises with thirty- (30) days written notice to
Tenant. Landlord shall pay all costs associated with moving Tenant including
without limitation reprinting business cards, letterhead, re-wiring computers
and equipment. Landlord may exercise the rights herein only with Tenants
approval, which shall not be unreasonably with held or delayed.

 

SECTION 14. Responsibility of Tenant

 

  (a) Tenant agrees to relieve and hereby relieves the Landlord from all
liability by reason of any injury or damage any person or property in the
demised premises, whether belonging to the Tenant or any other person caused by
any fire, breakage, or leakage in any part or portion of the building of which
the demised premises is a part or water, rain or snow that may leak into, issue
or flow from any part of the said premises, or of the building of which the
demised premises is a part, from the drains, pipes, or plumbing work of the
same, or from any place or quarter, unless such breakage, leakage, injury or
damage be caused by or result from the negligence or reckless or willful conduct
of Landlord or its servants or agents.

 

  (b) Tenant also agrees to relieve and hereby relieves Landlord from all
liability by reason of any damage or injury to any property or to Tenant or
Tenant’s guests, servants or employees which may arise from or be due to the
use, misuse or abuse of all or any of the elevators, hatches, openings,
stairways, hallways of any kind whatsoever which may exist or hereafter be
erected or constructed on the said premises or the sidewalks surrounding the
building of which may arise from defective construction, failure of water
supply, light, power, electric wiring, plumbing or machinery, wind, lighting,
storm or any other cause whatsoever on the said premises or the building of
which the demised premises is a part, unless such damage, injury, use, misuse,
or abuse be caused by or result from the negligence or recklessness or willful
conduct of Landlord, its servants or agents.

 

SECTION 15. Responsibilities of Landlord

 

  (a) Total Destruction of Premises. In the event the demised premises are
totally destroyed or so damaged by fire or other casualty that, in the opinion
of a licensed architect retained by Landlord, the same cannot be repaired and
restored within forty-five (45) days from

 

7



--------------------------------------------------------------------------------

 

the happening of such injury, or the demised premises are not, in fact, resolved
within forty-five (45) days, this lease shall absolutely cease and terminate,
and the rent shall abate from the date of casualty for the balance of the term.

 

  (b) Partial Destruction of Premises. If the damage be only partial and such
that the premises can be restored, in the opinion of a licensed architect
retained by Landlord, to their former condition within forty-five (45) days from
the date of the casualty loss Landlord shall restore the same within forty-five
(45) days, reserving the right to enter upon the demised premises for that
purpose. Landlord also reserves the right to enter upon the demised premises
whenever necessary to repair damage caused by fire or other casualty to the
building of which the demised premises is a part, even though the effect of such
entry be to render the demised premises or a part thereof untenantable. In
either event the rent shall be apportioned and suspended during the time the
demised premises are rendered untenantable and the duration of Landlord’s
possession.

 

  (c) Repairs by Landlord. Landlord shall give notice to Tenant within ten (10)
days from the day Landlord received notice that the demised premises had been
destroyed or damaged by fire or other casualty as to whether the demised
premises can be restored as provided above.

 

  (d) Damage for Interruption of Use. Except to the extent herein before
provided, Landlord shall not be liable for any damages, compensation, or claim
by reason of the necessity of repairing any portion of the building, the
interruption in the use of the premises, any inconvenience or annoyance arising
as a result such repairs, or interruption, or the termination of this lease by
reason of damage to or destruction of the premises.

 

  (e) Representation of Condition of Premises. Tenant has inspected the demised
premises and Landlord has let the demised premises in their present “AS IS”
condition and without any representations, other than those specifically
endorsed hereon by Landlord, through its officers, employees, servants and/or
agents. It is understood and agreed that the Landlord is under no duty to make
repairs, alterations, or improvements at the inception of this lease or at any
time thereafter unless such duty of Landlord shall be set forth in writing
endorsed hereon.

 

  (f) Zoning. It is understood and agreed that the Landlord hereof does not
warrant or undertake that the Tenant shall be able to obtain a permit under any
Zoning Ordinance or Regulation for such use as Tenant intends to make of the
said premises, and nothing in this lease contained shall obligate the Landlord
to assist Tenant in obtaining said permit; the Tenant further agrees that in the
event a permit cannot be obtained by Tenant under any Zoning Ordinance or
Regulation, this lease shall not terminate without Landlord’s consent, and the
Tenant shall use the premises only in a manner permitted under such Zoning
Ordinance or Regulation.

 

8



--------------------------------------------------------------------------------

SECTION 16. Miscellaneous Agreements and Conditions

 

No contract entered into or that may be subsequently entered into by Landlord
with Tenant, relative to any alterations, additions, improvements or repairs,
nor the failure of Landlord to make such alterations, additions, improvements or
repairs as required by any such contract, nor the making by Landlord or his
agents or contractors of such alterations, additions, improvements or repairs
shall in any way affect the payment of the rent or said other charges at the
time specified in this Lease, except to the extent and in the manner herein
before provided.

 

  (a) Effect of Repairs on Rental. It is hereby covenanted and agreed, any law,
usage or custom to the contrary notwithstanding, that Landlord shall have the
right to all times to enforce the covenants and provisions of this Lease in
strict accordance with the terms hereof, notwithstanding any conduct or custom
on the part of the Landlord in refraining from so doing at any time or times,
and, further, that failure of Landlord at any time or times to enforce his
rights under said covenants and provisions strictly in accordance with the same
shall not be construed as having created a custom in any way or manner contrary
to the specific terms, provisions and covenants of this Lease or as having in
any way or manner modified the same. Notwithstanding any provision herein to the
contrary, so long as Tenant pays rent due hereunder and complies with the terms
of this Lease, Tenant shall quietly enjoy exclusive use of the demised premises
free from hindrance, interference or molestation from anyone.

 

  (b) Waiver of Custom. Intentionally Omitted.

 

  (c) Failure of Tenant to Repair. In the event of the failure of Tenant
promptly to perform the covenants of SECTION 13 (b) hereof, Landlord may go upon
the demised premised and perform such covenants, the cost thereof, at the sole
option of Landlord, to be charged to the Tenant as additional and delinquent
rent.

 

  (d) Waiver of Subrogation. Intentionally Omitted.

 

SECTION 17. Remedies of Landlord. If the Tenant

 

  (a) Does not pay in full within ten (10) days after written notice from Tenant
to Landlord that such payment is due (subject to the three (3) day grace period
described in Section 4 of this Lease) and further provided that Landlord shall
only be obligated to provide such notice on one occasion in any twelve (12)
month period, any and all installments of rent and/or any other charge or
payment herein reserved, included, or agreed to be treated or collected as rent
and/or any other charge, expense, or cost herein agreed to be paid by the
Tenant, or

 

  (b) Violates or fails to perform or otherwise breaks any covenant or agreement
herein contained and such violation or failures continues for thirty (30) days
after Landlord’s written notice to Tenant of such violation or failure, or such
longer time as may be reasonable under the circumstances so long as Tenant
commences such cure within such thirty (30) days period and thereafter
diligently pursues such cure; or

 

  (c) Intentionally Omitted;

 

9



--------------------------------------------------------------------------------

  (d) Becomes embarrassed or insolvent or makes an assignment for the benefit of
creditors, or if a petition in bankruptcy is filed by or against Tenant or a
complaint in equity, or other proceedings for the appointment of a receiver for
Tenant is filed, or if proceedings for reorganization or for composition with
creditors under any State or Federal law be instituted by or against Tenant, or
if the real or personal property of Tenant shall be levied upon, or be sold, and
such condition is not cured within ninety (90) days.

 

Thereupon;

 

  (1) The whole balance of rent and other charges, payments, costs, and expenses
herein agreed to be paid by Tenant, or any part thereof, shall be taken to be
due and payable and in arrears as if by terms and provisions of this lease said
balance of rent and other charges, payment, taxes, costs and expenses were on
that date, payable in advance. Further, if this lease or any part thereof is
assigned, or if the premises, or any part thereof is sub-let, Tenant hereby
irrevocably constitutes and appoints Landlord as Tenant’s agent to collect the
rents due from such assignee or sub-Tenant and apply the same to the rent due
hereunder without in any way affecting Tenant’s obligation to pay any unpaid
balance of rent due hereunder; or

 

  (2) At the option of Landlord, this lease and the terms hereby created shall
determine and become absolutely void without any right on the part of the Tenant
to reinstate this lease by payment of any sum due or by other performance of any
condition, term, or covenant broken, whereupon, Landlord shall be entitled to
recover damages for such breach in an amount equal to the amount of rent
reserved for the balance of the term of this lease, less the fair rental value
of the said demised premises for the remainder of the Lease term,

 

In all instances of Tenant default, Landlord agrees to use reasonable efforts to
mitigate its damages.

 

SECTION 18. Further Remedies of Landlord

 

In the event of any default as above set forth in SECTION 17, Landlord, or
anyone acting on Landlord’s behalf, at Landlord’s option:

 

  (a) May let said premises or any part or parts thereof to such person or
persons as may, in Landlord’s discretion, be best; and Tenant shall be liable
for any loss of rent for the balance of the then current term.

 

  (b) Intentionally Omitted;

 

  (c) May have and exercise any and all other rights and/or remedies granted or
allowed landlords by an existing or future Statute, Act of Assembly, or other
law of this state in cases where a landlord seeks to enforce rights arising
under a lease agreement against a tenant who has defaulted or otherwise breached
the terms of such lease agreement; subject to, however, to all of the rights
granted or created by any such Statute, Act of Assembly, or other law of this
state existing for the protection and benefit of tenants; and

 

  (d) Intentionally Omitted.

 

10



--------------------------------------------------------------------------------

SECTION 19. Landlord Default

 

In the event that Landlord breaches any covenant, condition or provision of this
Lease, or fails to perform any obligation of Landlord required under this Lease,
or becomes insolvent, files or has filed against it any action in bankruptcy, as
a receiver appointed for its assets or otherwise becomes embarrassed or assigns
its assets to creditors, and any such breach, failure or condition is not cured
within thirty (30) days after written notice thereof from Tenant to Landlord
(except in the case of emergency in which event no notice shall be necessary),
or such longer period as may be reasonable under the circumstances so long as
Landlord commences such cure within such thirty (30) day period and is
thereafter diligently pursuing such cure, but in no event more than ninety (90)
days, then in any such event Landlord shall be deemed in default of this Lease.
Upon Landlord’s default, Tenant may either (i) terminate this Lease upon the
condition described hereinafter or (ii) cure such breach, failure or condition,
for the account of Landlord, and thereafter Landlord shall reimburse Tenant the
cost of such cure within ten (10) days after presentment of an invoice therefor.
If Landlord fails to reimburse Tenant as provided herein, then in such event
Tenant may offset rent and other charges due hereunder to Landlord until Tenant
is reimbursed for its expenditure in full. In the event of an emergency, such as
by way of example, a hole in the roof which interferes with Tenant’s business
operations, Tenant may immediately cure such condition and thereafter seek
reimbursement from Landlord and, failing reimbursement from Landlord, thereafter
offset the cost of such cure against rent and other charges due hereunder. Not
withstanding the foregoing, Tenant may only terminate this Lease in the event
that the cost of curing Landlord’s default exceeds the rent due (excluding
additional rent) over the remainder of the then current term.

 

SECTION 20. Confession of Judgment for Possession of Real Property

 

Tenant covenants and agrees that if this lease shall be terminated (either
because of condition broken during the term of this lease, or any renewal or
extension thereof and/or when the term hereby created or any extension thereof
shall have expired) then, and in that event, Landlord may cause a judgment in
ejectment to be entered against Tenant for possession of the demised premises,
and for that purpose Tenant hereby authorizes and empowers any Prothonotary,
Clerk of Court or Attorney of any Court of Record to appear for Tenant and to
confess judgment against tenant in Ejectment for possession of the herein
demised premises, and agrees that Landlord may commence an action pursuant to
Pennsylvania Rules Of Procedure No. 2970 et seq. For the entry of an order in
Ejectment for the possession of real property and Tenant further agrees that a
Writ of Possession pursuant thereto may issue forthwith, for which authorization
to confess judgment and for the issuance of a writ or writs of possession
pursuant thereto, this lease, or a true and correct copy there of, shall be
sufficient warrant. Tenant further covenants and agrees, that if for any reason
whatsoever, after said action shall have commenced the action shall be
terminated and the possession of the premises, demised hereunder shall remain in
or be restored to Tenant, Landlord shall have the right upon any subsequent
default or defaults, or upon the termination of this lease as above set forth to
commence successive actions for possession of real property and to cause the
entry of successive judgments by confession in Ejectment for possession of the
premises demised hereunder. Notwithstanding the forgoing, before exercising any
rights under this Section 20, or Sections 21, 22 or 23, Landlord shall give
Tenant fifteen (15) days notice of its intention to seek the remedies set forth
therein and, at the

 

11



--------------------------------------------------------------------------------

expiration of such fifteen (15) day period, Tenant shall have an additional five
(5) days to cure any default upon which Landlord bases its determination to
pursue the remedies contained in this Section 20, or Sections 21, 22 or 23 of
this Lease.

 

SECTION 21. Affidavit of Default

 

In any procedure or action to enter Judgment by Confession in Ejectment for
possession of real property pursuant to Section 20 hereof, if Landlord shall
first cause to be filed in such action an affidavit or averment of the facts
constituting the default or occurrence of the condition precedent, or event, the
happening of which default, occurrence, or event authorizes and empowers
Landlord to cause the entry of judgment by confession, such affidavit or
averment shall be conclusive evidence of such facts, defaults, occurrences,
conditions precedent, or events; and if a true copy of this lease (and of the
truth of which such affidavit or averment shall be sufficient evidence) be filed
in such procedure or action, it shall not be necessary to file the original as a
Warrant of Attorney, or any rule of court, custom, or practice to the contrary
notwithstanding.

 

SECTION 22. Waivers by Tenant of Errors, Right of Appeal, Stay, Exemption,
Inquisition

 

Tenant hereby releases to Landlord and to any and all attorneys who may appear
for Tenant all errors in any procedure or action to enter Judgment by Confession
by virtue of the warrants of attorney contained in this Lease, and all liability
therefore, Tenant further authorized the Prothonotary or any Clerk of any Court
of Record to issue a Writ or Execution or other process, and further agrees that
real estate may be sold on a Writ of Execution or other process. If proceedings
shall be commenced to recover possession of the demised premises either at the
end of the term or sooner termination of this lease, or for non-payment of rent
or for any reason, Tenant specifically waives the right to the three (3) months
notice to quit and/or the fifteen (15) or thirty (30) days’ notice to quit
required by the Act of April 6, 1951. P.I., 69, as amended, and agrees that the
notice and opportunity to cure provided in Section 20 of this Lease shall be
sufficient.

 

SECTION 23. Right of Assignee of Landlord

 

The right to enter judgment against Tenant by confession and to enforce all of
the other provisions of this lease herein provided for may at the option of any
assignee of this lease, be exercised by any assignee of the Landlord’s right,
title and interest in this lease in his, her, or their own name, any statute,
rule of court, custom, or practice to the contrary notwithstanding.

 

SECTION 24. Remedies Cumulative

 

All of the remedies herein before given to Landlord and all rights and remedies
given to it by law and equity shall be cumulative and concurrent. No
determination of this lease or the taking or recovering possession shall deprive
Landlord of any of its remedies or actions against the Tenant for rent due at
any time or which, under the terms hereof would in the future become due as if
there had been no determination, nor shall the bringing of any action for rent
or breach of covenant, or the resort to any other remedy herein provided for the
recovery of rent be construed as a waiver of the right to obtain possession of
the premises.

 

SECTION 25. Condemnation

 

In the event that the premises demised herein, or any part thereof, is taken or
condemned for a public or quasi-public use, this lease shall as to the part so
taken, terminate as of the date title shall vest in

 

12



--------------------------------------------------------------------------------

the condemnor, and rent shall abate in proportion to the square feet of leased
space taken or condemned or shall cease if the entire premises be so taken
provided that Tenant may terminate this Lease by written notice to Landlord
should such a portion of the demised premises be taken so as to render the
demised premises unsuitable for Tenant’s use. In either event the Tenant waives
all claims against the Landlord by reason of the complete or partial taking of
the demised premises, but reserves the right to pursue its own award from the
condemning authority.

 

SECTION 26. Subordination

 

This Agreement of Lease and all its terms, covenants and provisions are and each
of them is subject and subordinate to any lease or other arrangement or right to
possession, under which the Landlord is in control of the demised premises, to
the rights of the owners or owners of the demised premises and of the land or
buildings of which the demised premises are a part, to all rights of the
Landlord’s landlord and to any and all mortgages and other encumbrances now or
hereafter placed upon the demised premises or upon the land and/or the buildings
containing the same; Tenant’s agreement to subordinate contained in this Section
26 is expressly conditioned upon Landlord’s agreement to obtain from any
existing lender or superior title holder an agreement specifically recognizing
this Lease, Tenant’s rights under this Lease, and providing that so long as
Tenant pays rent due hereunder and otherwise complies with the terms and
conditions of this Lease, then Tenant’s possession of the demised premises shall
not be disturbed, and in the event of any foreclosure or other action to
dispossess Landlord, Tenant shall not be named as a party defendant in any such
action (“Non-Disturbance Agreement”). In addition, Landlord agrees to obtain a
Non-Disturbance Agreement from any future lender or future superior title holder
or Tenant’s subordination granted herein shall be of no force or effect. Tenant
agrees to attorn to any foreclosing lender or future title holder should
Landlord be dispossessed of the demised premises.

 

SECTION 27. Notice

 

All notices, must be given by certified mail, return receipt requested.

 

SECTION 28. Lease Contains all Agreements

 

It is expressly understood and agreed by and between the parties hereto that
this lease and the riders attached hereto and forming a part hereof set forth
all the promises, agreements, conditions, and understandings between Landlord
and his Agent and Tenant relative to the demised premises, and that there are no
promises, agreements, conditions, or understandings, either oral or written,
between them other than herein set forth. It is further understood and agreed
that, except as herein otherwise provided, no subsequent alteration, amendment,
change or addition to this lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by them.

 

SECTION 29. Heirs and Assignees

 

All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several and respective heirs,
executors, administrators, successors, and assigns of said parties; and if there
shall be more than one Tenant, they shall all be bound jointly and severally by
the terms, covenants, and arrangements herein, and the word “Tenant” shall be
deemed and taken to mean each and every person or party mentioned as a Tenant
herein, be the same one or more; and if there shall be more than one Tenant, any
notice required or permitted by the terms of this lease may be given by or to
any one thereof, and shall have the same force and effect as if given by or to
all

 

13



--------------------------------------------------------------------------------

thereof. The words “his” and “him” wherever stated herein, shall be deemed to
refer to the Landlord or Tenant whether such Landlord or Tenant is singular or
plural and irrespective of gender. No rights, however, shall inure to the
benefit of any assignee of Tenant unless Landlord has approved the assignment to
such assignee in writing as aforesaid.

 

SECTION 30. Headings no part of lease

 

Any headings preceding the text of the several paragraphs and sub-paragraphs
hereof are inserted solely for convenience of reference and shall not constitute
a part of this lease nor shall they affect its meaning, construction or effect.

 

SECTION 31. Option to Renew. Deleted

 

SECTION 32. Agency

 

Landlord shall indemnify, defend and hold Tenant harmless from any claim for a
commission or fee from any person or entity.

 

SECTION 33. Late Charge

 

Tenant agrees to pay to Landlord a late charge of five (5%) percent of the gross
monthly rental for rents not received by Landlord within ten (10) days of due
date. A charge of $50.00 is applicable for any checks returned from the bank,
for whatever reason.

 

Further, no payment by Tenant or receipt by Landlord, or Landlord’s Agent, of a
lesser amount than any installation or payment of rent or additional rent due
shall be deemed to be other than on account of the amount due. If either party
owes money to the other due to a default under this Lease, then such sum shall
accrue interest at the rate of 10% per annum from the date such sum is due until
the date such sum is paid.

 

SECTION 34. Liability Insurance

 

During the term of this lease and any extensions thereof, Tenant shall keep in
full force and effect a policy of Commercial General Liability insurance in
which the limits of Bodily Injury shall not be less than $2,000,000.00 per
occurrence, and on which the Property Damage limit shall not be less than
$2,000,000.00 per occurrence. A copy of the policy or a Certificate of Insurance
shall be delivered to the Landlord’s Agent. The insurance carrier shall be a
responsible insurance carrier authorized to do business in the State of
Pennsylvania and such policy may be by blanket coverage. Said policy shall name
Landlord and Tenant, as insured, and shall contain a clause that the insurer
will not cancel or change the insurance without first giving the Landlord thirty
(30) days prior written notice.

 

SECTION 35. Utilities and Maintenance

 

Until such time as Landlord leases additional space in the Building of which the
demised premises are a part, Tenant shall pay for all utility services consumed
at the demised premises. Upon such date as Landlord leases space to another
tenant for any other portion of the Building of which the demised premises are a
part, Landlord shall cause, at its sole cost and expense, that all utility
service to the demised premises be separately metered by a new meter from the
appropriate utility or by tab meter. Thereafter, Tenant shall only pay for
utilities used by the Tenant at the demised premises. In

 

14



--------------------------------------------------------------------------------

the event any utility service is interrupted due to the act or omission of
Landlord, and such interruption shall continue for a period of three (3) days,
then on the fourth day and thereafter until such interruption is cured, all rent
and other charges due hereunder shall completely abate. If such interruption
continues for a period of thirty (30) days, then Tenant shall have the option of
terminating this Lease by written notice to Landlord, such termination effective
as of the date of Tenant’s notice, after which neither Landlord nor Tenant shall
have any further obligation or responsibility to the other.

 

Tenant further covenants and agrees throughout the term of this Lease Agreement,
any extensions or renewals thereof, that it will be responsible to maintain the
demised premises in good repair, order and condition, at its sole cost and
expense, excluding any maintenance as may be required to the structural members,
exterior walls, or roof of the demised premises, but including all floors,
interior walls, ceilings, doors of all types, locks, closures, and hinges, all
lighting (including the replacement of light bulbs), all glass including
windows, all electrical, heat, ventilating, and air conditioning systems located
within and exclusively serving the demised premises, as well as all utilities
and plumbing systems located within and exclusively servicing the demised
premises, making all repairs and / or replacements thereto as may be required or
necessary, with materials of like quality.

 

In addition, Tenant herein shall be responsible to have the heating system
serviced a minimum of once a year, along with having the air conditioning
systems / units serviced at least four (4) times per year. Said servicing shall
be at the sole cost and expense of Tenant, shall be performed by a reputable
heating and / or air conditioning contractor, and copies of said contract shall
be submitted to Landlord by Tenant annually. Should the Tenant fail to service
said systems, then this work may be done by the Landlord, and immediate payment
as well as a service charge of ten (10%) percent shall be due from the Tenant
for such work and / or repairs.

 

Further, the Tenant shall be responsible for the cleanliness of the demised
premises and shall be responsible, at Tenant’s sole cost and expense, for the
separation, recycling, and removal of Tenant’s waste materials to conform with
any and all governmental rules and regulations thereto.

 

SECTION 36. Licenses and Permits

 

Tenant, at Tenant’s expense and subject to the limitations set forth in Section
11(c) of this Lease, shall obtain whatever permits and/or licenses which may be
required by Tenant to operate from the premises, any permits and/or licenses
which may be required for the installation of signs, and compliance with the
Americans of Disabilities Act relating to Tenant’s use and occupancy of the
demised premises. Subject to the limitations of Section 11(c) of this Lease,
Tenant’s responsibility and compliance with this paragraph shall also include
any present and future governmental or quasi-governmental directives (including
without limitation those requirements of the Occupational Safety and Health
Administration) that relate to the use and occupancy of the premises including
but not limited to the indoor air quality of the demised premises and the
maintenance of any heating, ventilating, and air conditioning equipment or
system for which the Tenant is responsible pursuant to this Lease.

 

SECTION 37. Signs

 

In compliance with Paragraph 13(c) of this Lease Agreement, and any other
applicable provisions contained herein, it is understood and agreed that the
Tenant will not install any signs other than

 

15



--------------------------------------------------------------------------------

what is set forth herein without first receiving written permission from the
Landlord, and will be solely responsible for any cost and effort as may be
required for the installation or signs on the building or within the demised
premises. This responsibility includes the purchase, installation, maintenance,
upkeep and removal, if requested by Landlord (and repair after removal of any
damage caused by signs), of any such sign(s). Further, Tenant is responsible to
obtain and pay for any governmental licenses and / or permits, as may be
required for any such sign(s). All signs of the Tenant shall be maintained by
the Tenant, and kept in proper order including lighting, repairs, and / or
repainting. Landlord makes no representation as to whether or not signage, or
the type or size of signage is permitted by governmental authorities at the
demised premises or the building. Upon termination of this Lease and/or Tenant’s
vacating of the premises, Tenant shall, at the option of the Landlord, remove
all interior and exterior signage and other advertising material, making all
repairs as reasonably necessary as a result of said removal. Notwithstanding the
forgoing, Landlord hereby approves of all of Tenant’s existing signage and
agrees that all of Tenant’s existing signage may be removed by, or left by,
Tenant at the expiration or earlier termination of this Lease at Tenant’s
option. Notwithstanding the forgoing, Tenant acknowledges and understands that
the total square footage of its signage may be reduced in the event that
Landlord obtains another Tenant for space in the Building. In such event, Tenant
acknowledges that its signage will be proportionately reduced to a fraction of
existing signage, such fraction equaling the square footage of the demised
premises divided by the entire square footage of the Building.

 

Tenant herein is given permission to install an identification sign of size and
at a location to be approved by Landlord. Tenant shall present to the Landlord
plans and specifications for such signage, for Landlord’s approval, prior to
said installation.

 

SECTION 38. Landlord’s Liability

 

Landlord’s responsibility under this Lease shall be limited to its interest in
the demised premises and in the building of which the demised premises forms a
part, and the income derived therefrom including financing proceeds, and no
members of Landlord’s partnership shall be personally liable hereunder. Tenant
agrees to look solely to Landlord’s interest in the demised premises and in the
building and the income derived therefrom including financing proceeds, for the
collection of any judgment, and, in entering any such judgment, the person
entering same shall request the Prothonotary to mark the judgment index
accordingly. If the demised premises or the building is transferred or conveyed,
Landlord shall be relieved of all covenants and obligations under this lease
thereafter, provided that notice of said transfer or conveyance is given to
Tenant by Landlord and any transferee agrees in writing, for the benefit of
Tenant, to assume all of Landlord’s obligations hereunder.

 

SECTION 39. Non-Foreign Entity Attestation

 

Tenant hereby certifies that Tenant is not a non-resident alien, or foreign
corporation, a foreign partnership, a foreign trust, or a foreign estate (as
these terms are defined in the Internal Revenue Code and Income Tax
Regulations); that Tenant’s Social Security number or Federal Income Tax number
and Tenant’s home or office address are as shown in Part I of this Lease
Agreement. Tenant acknowledges that this certification may be disclosed to the
Internal Revenue Service pursuant to federal law.

 

16



--------------------------------------------------------------------------------

SECTION 40. Captions

 

The captions of the paragraphs in this Lease Agreement are inserted and included
solely for convenience and shall never be considered or given any effect in
construing the provisions hereof if any questions of intent should arise.

 

SECTION 41. Notices

 

Notwithstanding any other provision in this Lease contained herein to the
contrary, any notices required to be given to either party under the terms of
this Lease shall be in writing and shall be sent by Overnight, Registered, or
Certified Mail as follows:

 

to the Tenant:

 

Ceco Filters, Inc.

   

3120 Forrer Street

   

Cincinnati, Ohio 45209-1016

   

Attn: Marshall J. Morris

 

or such other address as Tenant shall designate in writing,

 

to the Landlord:

 

LFT Realty Group, Inc.

   

ATTN: Stephen A. Tornetta

   

600 Old Elm Street

   

Conshohocken, PA 19428

 

or such other address as the Landlord shall designate in writing.

 

Notwithstanding any provision in this Lease to the contrary, Tenant shall not be
deemed to be in default for failure to pay rent or other charges unless such
failure to pay continues for ten (10) days after written notice thereof from
Landlord.

 

SECTION 42. Fire Insurance.

 

Lessor agrees to carry policies insuring the Premises and Building against fire
and such other perils, including liability coverage, as are normally covered by
Lessor in an amount of at least ninety (90%) percent of the replacement value of
such improvements or with such higher limits so that Landlord is not deemed a
co-insurer, together with insurance against such other risks (including loss of
rent) and in such amounts as Lessor deems appropriate. Lessee agrees to pay to
Lessor their proportionate share of said insurance upon the premises of which
the demised premises is a part, based upon the percentage by which Landlord’s
square footage bears to the entire square footage of the Building during the
term of this Lease, renewals or extensions thereof. The Lessee, as stated above,
shall pay such cost of said insurance, to Lessor as additional rent, in addition
to the minimum rental hereon reserved, within thirty (30) days of proof of
payment of such insurance. Such insurance shall not include Lessee’s furniture,
fixtures, equipment or improvements. The amount due hereunder on account of said
insurance shall be apportioned for that part of the first and last calendar
years covered by the term hereof.

 

17



--------------------------------------------------------------------------------

SECTION 43. Structural Repairs.

 

During the term of this Lease Agreement, and any extensions or renewals thereof,
Landlord is responsible for any structural repairs to roof and exterior walls of
the demised premises. Landlord’s obligation to pay for such repairs, or
replacements if necessary, shall not extend to any damage caused by the Tenant,
it’s agents, employees and/or invitees. In this event, the cost of any such
repairs or replacements, if necessary, shall be borne exclusively by Tenant.
Tenant moreover has no rights whatsoever to said roof area and shall not, in any
way, cause to have any appurtenances attached thereto except as may be existing
as of the date of this Lease.

 

SECTION 44. Estoppels Certificate.

 

Either party shall, at any time and from time to time, within twenty (20) days
following the written request from the other, execute, acknowledge, and deliver
to the requesting party a written statement certifying that this lease is in
full force and effect and unmodified (or, if modified, stating that nature or
such modification), certifying the date to which the rent reserved hereunder has
been paid, and certifying that there are not, to the certifying party’s
knowledge, any uncured defaults or unpaid charges on the part of the other
party, or specifying such defaults or unpaid charges if any are claimed, and
certifying such other information as the requesting party shall reasonable
request. Any prospective purchaser or mortgagee on all or any part of the
building or land on which the building is situated may rely upon any such
statement by any lending institution or. The failure to deliver such statement
within said twenty (20) day period shall be conclusive that this lease is in
full force and effect and unmodified, and that there are no uncured defaults in
requesting party’s performance hereunder.

 

SECTION 45. Net Charges

 

It is agreed and understood that Tenant shall be responsible for the payment of
Tenant’s proportionate share of real estate taxes and fire insurance premiums.
It being understood that such insurance shall not include Tenant’s furniture
fixtures, equipment, or inventory, or Tenant’s improvements to the demised
premises.

 

Tenant agrees that it will not keep, use, or offer for sale in or upon the
demised premises any article, which may be prohibited by the standard form
insurance policy. Landlord acknowledges and agrees that Tenant’s existing use as
of the date of this Lease does not violate the forgoing paragraph.

 

SECTION 46. Taxes.

 

Tenant agrees to pay as additional rent, in addition to the base rent, their
proportionate share of all taxes (including assessments) assessed or imposed
upon the demised premises during the term of this lease, renewals or extensions
thereof. Tenant shall pay Landlord such taxes based on the fiscal year or years
of the taxing authorities, or portions thereof during the term hereof
(appropriately apportioned for any partial year at the beginning or end of the
term hereof) Landlord shall submit to Tenant a copy of any tax bills authorized
and prepared by the tax authorities, as well as a bill prepared by Landlord as
to Tenant’s share of taxes due. Tenant shall at all times be responsible for and
shall pay before delinquency Tenant’s proportionate share of all county,
township, and school real estate taxes assessed against the property, as well as
all municipal, county, state or federal taxes assessed against any leasehold
interest or any personal property of any kind owned, installed or used by
Tenant, as well as all rent, occupancy, transportation, utility, use, amusement
or vending machine taxes, now or hereafter imposed. Said taxes shall be paid by
Tenant to Landlord on a quarterly basis, in advance, based upon the most recent
tax bill.

 

18



--------------------------------------------------------------------------------

Landlord has historically, and shall continue to endeavor to take advantage of
any early payment discount.

 

SECTION 47. Common Area Maintenance.

 

Landlord shall provide, as needed to keep the demised premises and Building
operating as it is as of the date of this Lease, certain services to the common
areas of the property of which the demised premises is a part as well as the
common areas of the entire campus. Said services shall include, but may not be
limited to, the cutting of grass, maintenance of landscaping, snow and ice
removal, maintenance of sanitary sewer systems, maintenance of retention basins,
general periodic clean-up, replacement of exterior lights and bulbs and / or
fixtures, common area lighting, repairs to the parking area and access roads,
including the main access roads.

 

SECTION 48. Odors and Emissions.

 

As the demised premises is located in a (strip shopping center / multi-tenant
facility), it is imperative that odors, noise, or any other emissions and / or
nuisance, which would originate from the Tenant’s operation shall not permeate
beyond the walls of the demised premises. Tenant shall be responsible for
controlling said odors, noise, emissions and / or nuisance, including the
installation of necessary sound and odor controlling devices, as is necessary in
not unreasonably disturbing the adjoining tenants. Landlord acknowledges and
agrees that Tenant’s existing use as of the date of this Lease does not violate
the forgoing paragraph.

 

SECTION 49. Common Parking Area.

 

Tenant shall have the non-exclusive use in common with the Landlord, other
tenants, their guests and invitees, of the automobile parking areas, driveways,
and footways. Landlord shall have the right to designate parking areas for the
use of the building tenants and their employees, and the Tenant and their
employees shall not park in parking areas not so designated specifically
including driveways, fire lanes, loading / unloading areas, walkways and
building entrances. Notwithstanding the foregoing, Landlord agrees that it will
not designate parking for Tenant nor any other tenant at the Building in such a
way as to render parking for Tenant inconvenient to the demised premises, or in
any event further than 200 feet from the lease line of the demised premises.
Landlord agrees that it will not materially alter any portion of the common
areas so as to interfere with Tenant’s vehicular, pedestrian and truck access to
the demised premises from the condition existing as of the date of this Lease.
Tenant is permitted to store materials outside the demised premises in the
common areas.

 

SECTION 50. Outside Storage.

 

Outside storage is not permitted without advance approval in writing from the
Landlord, such approval not to be unreasonably withheld, delayed or conditioned.
Long-term trailer storage on any portion of the property is not permitted.
Landlord hereby pre-approves of 5,700 square feet of outdoor storage.

 

19



--------------------------------------------------------------------------------

SECTION 51. Pest Control.

 

Tenant agrees that should it be required in the Tenant’s facility, or in
adjacent facilities, that the Tenant shall contract with a pest exterminating
contractor to exterminate as may be necessary and as may be directed by the
Landlord. The sole cost and expense of this service shall be the responsibility
and obligation of the Tenant, and a copy of said contract shall be delivered to
Landlord annually without demand.

 

SECTION 52. Construction & Remodeling.

 

The Leased premises shall be delivered “AS IS.”

 

SECTION 53. “As Is” Condition

 

It is agreed and understood that the demised premises is being leased in “AS IS”
condition, and the Tenant accepts the responsibility for any renovations,
alterations, improvements and decorating that Tenant may require in the
performance of Tenant’s business except to the extent specifically allocated to
Landlord hereunder. Tenant agrees not to damage the demised premises or the
building of which the demised premises forms a part, in the process of
installing or constructing any such improvements. Further, Tenant is responsible
for repairs, replacements and maintenance, as may be necessitated during the
term of this Lease, with the exception of the roof and structural members of the
demised premises of which Landlord is solely responsible, provided Tenant, its
employees, invitees, etc. are not negligent. In this event, any such repairs,
replacements or maintenance, if necessary, shall be borne exclusively by Tenant.
Tenant moreover has no rights whatsoever to said roof area and shall not, in any
way, cause to have any appurtenances attached thereto except as may exist as of
the date of this Lease.

 

Any primary or underground plumbing, primary electrical work, or work beyond the
demised premises area, as well as roof, exterior walls and floor penetrations,
not the responsibility of Landlord hereunder must be approved in writing by the
Landlord, at the sole cost and expenses of the Tenant. Should the Landlord elect
to provide this service work, Landlord will be competitive and reasonable in
price, materials, and quality of workmanship. All other work on the interior of
the demised premises, including but not limited to any special plumbing,
electrical, partitions, floor coverings and decorating, shall be the
responsibility of the Tenant.

 

If so required by Section 12(d), the Tenant shall submit plans for all
improvements to be done by the Tenant for Landlord’s approval before any work is
begun, and all such work is to be done by approved contractors in a workmanship
manner in both work and materials as approved by the Landlord. Landlord’s
approval of any plans, specifications and / or working drawings for Tenant’s
alterations or improvements shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
all laws, rules and regulations now in force, or which may hereafter be in force
of governmental agencies or authorities.

 

It is agreed and understood that the Tenant agrees to release and forever
discharge, indemnify and hold harmless Landlord, or its agents, from any
liability arising from or resulting from the acts of the Tenant or any of
Tenant’s agents, servants, workmen, sub-contractors, and / or employees at the
demised premises, performing any work and/or services for or on behalf of
Tenant.

 

20



--------------------------------------------------------------------------------

SECTION 54. Additional Terms

 

Tenant shall have use of all office space and warehouse space (except as
delineated at Exhibit A) in the Building upon commencement of the term. Tenant
shall pay all utilities used on the entire premises until such time as Landlord
obtains another tenant(s). If and when Landlord obtains another tenant during
the term of this lease, then Landlord shall provide sixty (60) days prior
written notice to Tenant for tenant to vacate all portions of the Building
outside of the 16,000 +/- foot area designated as the Premises which will be
demised by Landlord for Tenant’s use. Tenant shall only pay its proportionate
share of taxes, insurance, and common area maintenance for the demised premises,
even if Tenant is utilizing more than the demised premises as set forth herein.

 

If and when Landlord obtains another tenant(s), then Landlord shall pay all
costs associated with separating Tenant from all other tenants in the building,
said costs including the construction of demising walls and separation (or
separately metering) utilities. Tenant shall pay its own moving costs for moving
into the demised premises, as well as all costs associated with its telephone
and computer systems and wiring. Any and all work done by Landlord in connection
with demising the demised premises for Tenant as contemplated herein shall be
done, causing as little interference to Tenant’s operations and business as
possible. Further, all such work to be completed by Landlord shall be done in a
good and workmanlike manner and in compliance with all laws

 

TENANT HAS CAREFULLY READ AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS LEASE,
INCLUDING THE PROVISIONS CONCERNING ENTRY OF AND EXECUTION ON CONFESSED
JUDGMENT. IN NEGOTIATING THIS ARMS-LENGTH COMMERCIAL LEASE, TENANT HAS EITHER
BEEN REPRESENTED BY COUNSEL OR HAS DELIBERATELY CHOSEN, FOR BUSINESS REASONS,
NOT TO BE REPRESENTED BY COUNSEL.

 

IN WITNESS WHEREOF, the parties hereto have executed these presents on /April
10, 2003/ and intend to be legally bound thereby.

 

Witness:

 

LFT Realty Group (Landlord)

/s/

--------------------------------------------------------------------------------

 

BY:

 

/s/ Stephen A. Tornetta

--------------------------------------------------------------------------------

       

Stephen A. Tornetta, Treasurer

Attest:

 

Ceco Filters, Inc. (Tenant)

/s/

--------------------------------------------------------------------------------

 

BY:

 

/s/ Michael J. Meyer

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

Exhibit “A”

 

Description of the Premises

 

22



--------------------------------------------------------------------------------

Exhibit B

 

Landlord’s Work

 

Intentionally Omitted

 

23